Citation Nr: 1638081	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-24 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from July 1956 to July 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for bilateral hearing loss and tinnitus due to in-service noise exposure.  He states that he was in ordnance in service and that he was always around loud equipment.  

The service treatment records show that an audiogram was conducted in April 1960.  The hearing threshold levels in decibels in the right ear were 15 (30), 10 (20), 5 (15) and 15 (20) at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15 (30), 10 (20), 5 (15) and 10 (15).  Prior to November 1967, the service department reported audiometric test results under American Standard Associates (ASA) values.  The Department of Defense adopted the International Standards Organization (ISO) values in November 1967.  In July 1966, the VA adopted the ISO standard, which is the standard applied in 38 C.F.R. § 3.385.  The figures in parentheses represent the conversion from the ASA to the ISO values.  An audiogram on the July 1965 separation examination shows that the hearing threshold levels in decibels in each ear were 10 (25), 10 (20), 10 (20) and 10 (15).  

The Veteran's discharge certificate discloses that he was an airplane technician inspector.  The Board finds that the evidence establishes that the Veteran was subjected to acoustic trauma during service.

A qualifying hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

VA outpatient treatment records disclose that the Veteran was seen in June 2010 and reported that his hearing difficulty was of a longstanding nature.  He reported a history of military and civilian noise exposure.  Testing demonstrated he had a mild to moderately severe sensorineural hearing loss bilaterally.

When the Veteran was examined by the VA in March 2012, the examiner stated that the Veteran had normal hearing at both entrance and at separation.  However, the examiner's statement is not accurate and, therefore, the opinion's probative value is diminished.  See Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  As noted above, the audiometric tests in April 1960 and on the July 1965 separation examination establish that the Veteran had a hearing loss (but not a hearing loss disability as defined for VA benefits purposes) at 500 Hertz in both ears.  The Board also notes that the examiner opined that the Veteran's post-service noise exposure both at work (at an aluminum factory) and recreational hunting could have contributed to the decrease in his hearing.  

During the May 2016 hearing before the undersigned, the Veteran testified that the examiner had misunderstood him and explained that he did not work in the area of the factory where it was noisy.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran's records to be sent to the examiner who conducted the March 2012 VA audiometric examination for a supplemental medical opinion.  If that examiner is not available, another appropriate opinion provider should prepare the opinion (with examination only if deemed necessary by the opinion provider).  Based on a review of the record, the opinion provider should provide an opinion as to whether it is at least as likely as not (defined as a 50% or higher probability) that the Veteran's bilateral hearing loss and/or tinnitus is related to his military service, to include his noise exposure therein.  The opinion provider must address the fact that the Veteran demonstrated hearing loss during service, and that he did not have significant occupational noise exposure following service. 

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state AND must explain why an opinion cannot be provided without resort to speculation, to include whether an opinion is beyond what may reasonably be found, by any examiner (based on the evidence of record and current medical knowledge).

2.  The AOJ should then review the record and readjudicate the claims for service connection for bilateral hearing loss and tinnitus.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




